DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cancer Immunotherapy Pilot
The instant Application has been afforded special status under the Cancer Immunotherapy Pilot Program (granted on 1/13/2021).
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 17-20, drawn to a method of treating cancer using immunotherapy using an anti-CD19 CAR, classified in A61K 35/17.
II. Claims 12-16, drawn to a method of treating cancer using immunotherapy using an anti-CD19 CAR comprising VH and VL domains resulting from humanization of the VH and VL domains set forth in SEQ ID NOs: 33 and 32 respectively, classified in A61K 35/17.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the method of treating a cancer in Group I does not require the humanization of VH and VL domains as recited in Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II are drawn to distinct CAR’s to be used in their methods of treatment and a search of the CAR used in Group I would not result in the search of the CAR used in Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 2-11 and 18-20 are objected to because of the following informalities:  claims 2-11 and 18-20 are not grammatically correct. The word “Claim” should be changed to “claim”.  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  claims 7 and 8 both recite the acronym “CAR” however the acronym is not used in claim 1, from which they depend. It is suggested to insert “CAR” after the word “receptor” in line 3 of claim 1.  Appropriate correction is required.
9 is objected to because of the following informalities:  claim 9 is not grammatically correct. There is a period “.” after the word “region” in line 3 which needs to be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2016/0158285 A1, published 8/9/2016) in view of Lim et al. (WO 2014/127261 A1, published 8/21/2014), Sadelain et al. (US 2004/0043401 A1, published 3/4/2004) and Masrani et al. (WO 2018/183385 A1, published 10/4/2018).

	Regarding claims 1, 17 and 19, Cooper et al. teach a method of treating cancer using immunotherapy (pg. 10 parag. 93, pg. 14 parag. 129 and pg. 18 Section VII) comprising:
	administering allogeneic T cells comprising a chimeric antigen receptor (CAR) (pg. 14 parags. 127 and 128),
	the CAR comprising:
(A) an extracellular anti-CD19 binding moiety comprising an scFV (pg. 15 parags. 138-
140) comprising:
	 variable heavy (VH) and light (VH) domains (pg. 15 parag. 141),
	a CD8 alpha hinge (pg. 10 parag. 94),
	a CD8 transmembrane domain (pg. 10 parag. 96), it should be noted that Cooper does not recite “CD8 alpha” but rather just CD8, however it is well known and understood in the art that CD8 is a dimer comprising CD8 alpha and beta chains, thus the CD8 transmembrane domain taught by Cooper will comprise the CD8 alpha transmembrane domain as claimed,
	(B) an intracellular signalling domain comprising:
	an OX40 subdomain (pg. 9 parag. 88 and pg. 11 parag. 102),
	a CD3 zeta subdomain (pg. pg. 9 parag. 88), and
	(C) a polynucleotide encoding mbIL15 (pg. 1 parag. 12).

	Regarding the NK cell limitation in claim 2, Cooper teaches that NK cells can be used for treatment (pg. 2 parags. 13-17 and pg. 9 parag. 85).
	Regarding claims 11 and 18, Cooper teaches that leukemia can be treated by their method using a mixture of T and NK cells (pg. 2 parag. 17, pg. 3 parag. 25, pg. 14 parags. 128-133 and pg. 17 parag. 155).

	Cooper does not teach:
	(i) SEQ ID NOs: 5, 7, and 11.

	(i) Regarding the OX40 subdomain set forth by SEQ ID NO: 5 in claims 1 and 2 and SEQ ID NO: 6 in claim 5, Lim et al. teach SEQ ID NO: 145 which is 100% identical to instantly recited SEQ ID NO: 5. 

    PNG
    media_image1.png
    219
    713
    media_image1.png
    Greyscale

	Lim continues to teach that OX40 subdomain can be used in their anti-CD19 scFV (pg. 20 parag. 107 and Fig. 21D) which can be used for immunotherapy of cancer using CARs (pg. 1 Introduction).

	(ii) Regarding CD3 zeta set forth in SEQ ID NO: 7 in claims 1, 2 and SEQ ID NO: 8 in claim 6, Sadelain et al. teaches SEQ ID NO: 14, which is 100% identical to SEQ ID NO: 7 and 8 respectively.

    PNG
    media_image2.png
    525
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    221
    713
    media_image3.png
    Greyscale

	Sadelain continues to teach that their CD3 zeta can be used in their chimeric T cell receptor (see Abstract and pg. 2 parag. 20) which can be expressed on immune cells for immunotherapy of cancer (pg. 3 parag. 27).

Masrani et al. teach SEQ ID NO: 1605 which is 100% identical to instant SEQ ID NO: 11.

    PNG
    media_image4.png
    527
    720
    media_image4.png
    Greyscale

	Masrani continues to teach that their “construct is particularly efficacious when the NK cells concurrently express mbIL15, the mbIL15 provides a further synergistic effect with respect to the activation and/or cytotoxic nature of the NK cells.” (pg. 42 lines 7-10) and that NK cells can comprise chimeric receptors for use in immunotherapy (see Abstract and pg. 31 parag. 136).
	
	Thus at the time of filing it would have been prima facie obvious to modify the teachings Cooper regarding a method of immunotherapy using immune cells comprising an anti-CD19 CAR with the teachings of Lim, Sadelain and Masrani regarding the nucleotide sequences encoding intracellular domains and mbIL-15 to arrive at the claimed invention.
The nexus between Lim, Sadelain and Masrani is that their nucleotide sequences all relate to structural elements of chimeric receptors for use in immunotherapy of cancer. Thus at the time of filing the ordinary artisan would have been motivated to use the specific nucleotide sequences encoding an OX40 subdomain, a CD3 zeta subdomain and mbIL-15 as claimed, since Lim, Sadelain and Masrani respectively teach the nucleotide sequences encoding the parts of the CAR used in the clamed method. Since the nucleotide sequences for SEQ ID NOs: 5, 7 and 11 were known and available and that they have been demonstrated to work in chimeric receptors for cancer immunotherapy the ordinary artisan is motivated to use the same sequences taught by Lim, Sadelain and Masrani.
	There would have been a reasonable expectation of success that the nucleotide sequences encoding the claimed OX40 subdomain, a CD3 zeta subdomain and mbIL-15 set forth in their corresponding SEQ ID NOs would work in the method of Cooper since Lim, Sadelain and Masrani each teach that their nucleotide sequences encode a functional part of a chimeric receptor for use in cancer immunotherapy.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2016/0158285 A1, published 8/9/2016) in view of Lim et al. (WO 2014/127261 A1, published 8/21/2014), Sadelain et al. (US 2004/0043401 A1, published 3/4/2004) and Masrani et al. (WO 2018/183385 A1, published 10/4/2018) as applied to claims 1, 2, 5, 6, 11 and 17-19 above, and further in view of Wu et al. (WO 2016/090034 A1, published 6/9/2016) and Bertschinger et al. (WO 2010/095031 A1, published 8/26/2010).
egarding claim 9, Cooper teaches that their CAR will comprise complementary determining regions (parag. 92) and specifically:
“A complementarity determining region (CDR) is a short amino acid sequence found in the variable domains of antigen receptor (e.g., immunoglobulin and T-cell receptor) proteins that complements an antigen and therefore provides the receptor with its specificity for that particular antigen. Each polypeptide chain of an antigen receptor contains three CDRs (CDR1, CDR2, and CDR3). Since the antigen receptors are typically com posed of two polypeptide chains, there are six CDRs for each antigen receptor that can come into contact with the antigen—each heavy and light chain contains three CDRs. Because most sequence variation associated with immunoglobulins and T-cell receptors are found in the CDRs, these regions are sometimes referred to as hypervariable domains. Among these, CDR3 shows the greatest variability as it is
encoded by a recombination of the VJ (VDJ in the case of heavy chain and TCR αβ chain) regions.” (pg. 10 parag. 92 lines 16-32).
	
Cooper, Lim, Sadelain and Masrani does not teach:
	(i) the specific CDRs in claim 9.

	(i) However, the polynucleotide sequences for each of the CDRs (heavy and light chains) were known in the art at the time of filing.

	Regarding LC CDR1, LC CDR2, HC CDR1, HC CDR2 and HC CDR3 in SEQ ID NO: 124, 125, 133, 134 and 135 respectively, Wu et al. teaches:
SEQ ID NO: 261 which is 100% identical to instant SEQ ID NO: 124,

SEQ ID NO: 255 which is 100% identical to instant SEQ ID NO: 133, 
SEQ ID NO: 256 which is 100% identical to instant claim 134, and 
SEQ ID NO: 260 which is 100% identical to instant SEQ ID NO: 135.

SEQ ID NO: 124

    PNG
    media_image5.png
    141
    713
    media_image5.png
    Greyscale

SEQ ID NO: 125 

    PNG
    media_image6.png
    141
    711
    media_image6.png
    Greyscale

SEQ ID NO: 133

    PNG
    media_image7.png
    139
    705
    media_image7.png
    Greyscale

SEQ ID NO: 134

    PNG
    media_image8.png
    134
    707
    media_image8.png
    Greyscale

SEQ ID NO: 135

    PNG
    media_image9.png
    140
    703
    media_image9.png
    Greyscale

Wu continues to teach the development of an anti-CD19 CAR for the treatment of cancer (pg. 3-4). Regarding CDRs Wu teaches:
“The term "complementarity determining region" or "CDR," as used herein, refers to the sequences of amino acids within antibody variable regions which confer antigen specificity and
binding affinity. For example, in general, there are three CDRs in each heavy chain variable
region (e.g., HCDRl, HCDR2, and HCDR3) and three CDRs in each light chain variable region (LCDRl, LCDR2, and LCDR3). The precise amino acid sequence boundaries of a given CDR can be determined using any of a number of well-known schemes” (pg. 26 lines 6-11).
	Additionally, Wu teaches in each of the CDRs above in use of the development of a CAR (see Tables 7 and 8, for example).

	Regarding LC CDR3 and SEQ ID NO: 129, Bertschinger et al. teach SEQ ID NO: 32 which is 100% identical to SEQ ID NO: 129.

    PNG
    media_image10.png
    141
    710
    media_image10.png
    Greyscale

	Bertschinger continues to teach the development of an anti-CD19 chimeric antibody for the treatment of cancer (pgs. 1-3).
	Bertschinger continues to teach “The VH and VL regions can be further subdivided into regions of hypervariability, termed complementarity determining regions (CDR), interspersed with regions that are more conserved, termed framework regions (FR or FW).” (pg. 10 parag. 2 lines 8-11).
	Importantly, Bertschinger teaches “These residues, may define the putative interaction binding site for human CD 19 molecule, since in addition to their hydrophobic nature and the fact that most of them are part of heavy chain CDR3, usually the most important CDR as it often determine specificity” (pg. 76 lines 4-6).

	Thus at the time of filing it would have been prima facie obvious to modify the teachings Cooper, Lim, Sadelain and Masrani regarding a method of immunotherapy using immune cells comprising a CAR with the teachings of Wu and Bertschinger regarding CDRs for use in the treatment of cancer to arrive at the claimed invention.
	The nexus between Wu and Bertschinger is that they all related to CDRs for use in anti-CD19 immunotherapy of cancer. Thus at the time of filing the ordinary artisan would have been motivated to use the specific CDR sequences set forth in claim 9 since both Wu and Bertshchinger teach that their CDR sequences are part of determining antigen specificity and Bertschinger teaching the importance of LC CDR3 for targeting CD19.

	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2016/0158285 A1, published 8/9/2016) in view of Lim et al. (WO 2014/127261 A1, published 8/21/2014), Sadelain et al. (US 2004/0043401 A1, published 3/4/2004) and Masrani et al. (WO 2018/183385 A1, published 10/4/2018) as applied to claims 1, 2, 5, 6, 11 and 17-19 above, and further in view of Jiang et al. (2016, Oncoimmunology, Vol. 5(6), pgs. 1-10).

Cooper, Lim, Sadelain and Masrani does not teach:
	(i) the further administration of IL-2.

	(i) However at the time of filing it was known and obvious that administering IL-2 during immunotherapy is beneficial (see Abstract). For example, Jiang et al. teach “IL-2 can promote the activation and cell growth of T and NK cells. Thus, early combination strategies were initiated to investigate IL-2 incorporating immune cells such as lymphokine activated killer (LAK) cells and T cells. Compared with HD IL-2 monotherapy, co-administration of LAK cells with IL-2 yielded a clinical response rate of 20–35%, however, mostly with a transient response in solid tumors” (pg. 3 col. 2 parag. 3 lines 1-7).
prima facie obvious to modify the teachings Cooper, Lim, Sadelain and Masrani regarding a method of immunotherapy using immune cells comprising a CAR with the teachings of Jiang regarding the benefits of IL-2 administration during immunotherapy to arrive at the claimed invention.
	Thus the ordinary artisan would have been motivated to combine IL-2 administration taught by Jiang with the method of treating cancer taught by Cooper using T and NK cells since Jiang teaches that IL-2 can promote activation and cell growth of T and NK cells and is beneficial in when combined for immunotherapy of cancer.
	There would have been a reasonable expectation of success that the IL-2 of Jiang would work in the method of Cooper since Jiang teaches that IL-2 has successfully improved clinical yields when IL-2 was added to immunotherapy of cancer.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed. Claims 3, 4, 7 and 8 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID A MONTANARI/Examiner, Art Unit 1632